Citation Nr: 1104002	
Decision Date: 02/01/11    Archive Date: 02/14/11

DOCKET NO.  07-14 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a lower back disorder.

3.  Entitlement to service connection for a lower left extremity 
disorder.

4.  Entitlement to service connection for a respiratory disorder, 
to include as secondary to herbicide exposure.

5.  Entitlement to service connection for bilateral hearing loss.

6.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:  The American Legion


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 1965 to February 
1968, which included one year of service in the Republic of 
Vietnam.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued in April and October 2006 
by the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee.  

The Board notes that the Veteran has submitted a statement to the 
Board after his claims were certified for appellate review and 
that his statement was not accompanied by a waiver of initial RO 
review.  However, the Board finds that the case need not be 
remanded to allow initial RO consideration of this evidence, as 
the portion of the submitted statement relating to claims whose 
merits are addressed in this decision is a reiteration of the 
Veteran's previous contentions, which have been considered by the 
RO in previous adjudicative actions.

The Board further acknowledges that two of the issues addressed 
in this appeal were not listed among the issues certified for 
appellate review, namely the issues of entitlement to service 
connection for a respiratory disorder and a lower left extremity 
disorder.  With regard to the respiratory disorder claim, the 
Board notes the RO addressed this issue in an April 2007 
statement of the case, and the Veteran expressed his intention to 
appeal this issue in his subsequent May 2007 substantive appeal.  
Accordingly, the Board may exercise jurisdiction of this issue.  
With regard to the lower left extremity disorder service 
connection claim, the Board is remanding this issue pursuant to 
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).
The issues of entitlement to service connection for psychiatric 
disability, a lower left extremity disorder, bilateral hearing 
loss, and tinnitus are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO.


FINDINGS OF FACT

1.  The Veteran's report that he injured his lower back during 
service is not credible.

2.  The Veteran was not diagnosed to have a respiratory disorder 
until many years after service, and the medical evidence of 
record suggests that the Veteran's currently diagnosed 
respiratory disorder, referred to as COPD and emphysema, is 
related to his long-term cigarette smoking habit, not service.

3.  The Veteran's currently diagnosed respiratory disorders, COPD 
and emphysema, are not among the enumerated diseases for which 
service connection may be awarded based on presumed herbicide 
exposure during service. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for a lower back disorder 
have not been met.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2010); 
38 C.F.R. § 3.303 (2010).  

2.  The criteria for service connection for a respiratory 
disorder, to include as secondary to herbicide exposure, have not 
been met.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.303, 3.307 (2010).  






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance 
obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to provide 
in accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-121 (2004).  This notice should 
be provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

VA's notice requirements were satisfied by letters issued in 
January and July 2006, which advised the Veteran of the criteria 
for establishing service connection and which were sent prior to 
the initial adjudication of the Veteran's claims.  

As to the duty to assist, all treatment records identified by the 
Veteran as relevant were obtained.  The Veteran was also offered 
the opportunity to testify at a hearing before the Board, but he 
declined the offer.  However, the Veteran was not afforded a VA 
examination to address the etiology of his currently diagnosed 
lower back and respiratory disorders, as the evidence of record 
does not reflect that the Veteran's report of an in-service back 
injury is credible and because the evidence of record does not 
suggest that the Veteran's currently diagnosed respiratory 
disorder is related to service.  Accordingly, VA's duty to 
provide the Veteran with an examination with regard to these 
claims was not triggered.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006) (holding that a VA examination is only warranted 
when the medical evidence suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the merits).  
Thus, the Board finds that VA's duties to notify and assist have 
been met, and therefore there is no prejudice to the Veteran in 
adjudicating this appeal.

Service Connection

In seeking VA disability compensation, a veteran generally seeks 
to establish that a current disability results from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  
"Service connection" basically means that the facts, shown by 
evidence, establish that a particular injury or disease resulting 
in disability was incurred coincident with active service in the 
Armed Forces, or if preexisting such service, was aggravated 
therein.  

Establishing direct service connection generally requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 247, 
253 (1999); 38 C.F.R. § 3.303(a) (2010).

Lower Back Disorder

The Veteran contends that his current lower back disorder is 
attributable to an injury sustained during service.  The Veteran 
reports that during service, he fell off of a bunker after 
receiving an alert of in-coming enemy fire, as well as when 
making a night jump from a C-130 (a military transport aircraft) 
when stationed at Fort Campbell.  

The Veteran's service treatment records do not reflect any 
reports of back pain or any reference to a back disorder.  
Moreover, the Veteran's separation medical examination report 
notes no back abnormalities, and in his corresponding separation 
medical history report, the Veteran denied experiencing any type 
of musculoskeletal pain, including recurrent back pain.

The first treatment record reflecting the Veteran's report of 
experiencing lower back pain is reflected in an October 2005 VA 
treatment record, at which time the Veteran reported experiencing 
intermittent back pain throughout the years but denied a history 
of a specific back injury.  Lumbar spine x-rays taken in 
conjunction with the Veteran's reported back pain revealed 
degenerative disc disease of the lumbar spine.  Subsequent 
treatment records reflect the Veteran's continued reports of 
experiencing back pain.  However, with regard to the etiology of 
the Veteran's back pain, a September 2006 VA neuropsychological 
testing consultation report chronicles the Veteran's medical 
history and includes his report of a work-related back injury 
that he sustained when falling from a telephone pole 
approximately 30 years prior to the time of the treatment (in 
approximately 1976).

After reviewing all of the evidence of record, the Board 
concludes that while the Veteran is currently diagnosed with a 
lower back disorder, namely degenerative disc disease of the 
lumbar spine, the evidence of record does not suggest that his 
lower back disorder is related to service.  At the outset, the 
Board does not find that the Veteran's report of sustaining a 
back injury during service to be credible.  The Veteran's service 
treatment records do not reflect that he sought treatment for a 
back injury during service, and more significantly, the Veteran 
denied having experienced any recurrent back pain or other 
musculoskeletal problems upon his separation from service, and 
his back was clinically assessed as normal at that time.  
Furthermore, while the Veteran has reported experiencing 
intermittent back pain throughout the years, he first sought 
treatment for lower back pain in 2005, approximately 37 years 
after service, and after a lengthy post-service career reportedly 
involving physical labor.  See Maxson v. West, 12 Vet. App. 453 
(1999), aff'd 230 F.3d 1330 (Fed. Cir. 2000) (holding that 
service connection may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service).   Moreover, a 2006 VA treatment record reflects the 
Veteran's report that he injured his back not while falling from 
a bunker during service, but during a post-service work-related 
accident during which he fell from a telephone pole.  (The Board 
notes that the record reflects that the Veteran post-service 
career involved pulling cable.)  

Thus, while the Veteran's failure to seek contemporaneous 
treatment for his reported back injury during service does not 
necessarily, by itself, render his reported back injury 
incredible, see Buchanan v. Nicholson, 7 Vet. App. 498, 511 
(1998), aff'd per curium, 78 F. 3d 604 (Fed. Cir. 1996) (lack of 
contemporaneous medical evidence does not necessarily render lay 
evidence not credible), the Veteran's denial of any related back 
problems upon his separation from service, his failure to seek 
treatment for a back disorder until approximately 37 years after 
service, and his 2006 report that he injured his back in a post-
service accident all fail to support the Veteran's claimed in-
service injury.  Based on this evidence, the Board finds the 
Veteran's reported in-service injury as not credible.  

The Board specifically acknowledges its consideration of the lay 
evidence of record when adjudicating this claim, including the 
Veteran's report that he injured his back during service and that 
his current lower back disorder is related to his in-service 
injury.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (a 
lay person is competent to report symptoms based on personal 
observation when no special knowledge or training is required).  
However, as discussed above, after reviewing all of the evidence 
of record, the Board finds that the Veteran's report of his in-
service injury is not credible and therefore need not be further 
considered.   

Thus, without a credible report of an in-service injury to which 
the Veteran's current lower back disorder may be linked, there is 
no basis for awarding service connection for the Veteran's lower 
back disorder.  The Veteran's appeal of this issue is therefore 
denied.

Respiratory Disorder

The Veteran contends that he developed his current respiratory 
disorder, which he refers to as lung problems, as the result of 
his in-service exposure to herbicides while stationed in the 
Republic of Vietnam.  The Veteran reports that during his Vietnam 
service, he recalls one incident in which the wind blew a 
defoliant that was sprayed in an area near his firebase onto both 
him and his helicopter, causing him to ingest the defoliant (he 
reports it entered his mouth) and having to clear the helicopter 
windows before flying it.

The Veteran's service treatment records do not reflect any 
respiratory complaints or reference to a respiratory disorder 
during service, nor do the Veteran's separation examination 
report or medical history report reflect any reference to a 
respiratory impairment.  Rather, the Veteran's lungs and chest 
were clinically assessed as normal at separation, and the Veteran 
denied ever having experienced any asthma, shortness of breath, 
pain or pressure in his chest, or a chronic cough.

The first post-service reference to any respiratory-related 
treatment is reflected in a September 2000 private treatment 
record, which reflects the Veteran's treatment for bronchitis; 
however, the first diagnosis of a chronic respiratory disorder is 
the Veteran's COPD diagnosis reflected in his 2003 VA and private 
treatment records.  The Veteran's treatment records also reflect 
his 40-year history of cigarette-smoking and that COPD was 
initially suspected as the cause of the Veteran's respiratory 
distress due to his lengthy history of tobacco use.  The 
Veteran's VA and private treatment records are also replete with 
advisories that the Veteran cease his cigarette-smoking  habit 
and that the only way to prevent the progression of his 
respiratory disorder (alternately referred to as COPD and 
emphysema) is to cease smoking.  Neither the Veteran's VA nor 
private treatment records suggest another etiology for the 
Veteran's diagnosed respiratory disorder, nor do they relate the 
Veteran's diagnosed respiratory disorder to service.

After reviewing the evidence of record, the Board does not find 
that service connection is warranted for the Veteran's currently 
diagnosed respiratory disorder, referred to as COPD and 
emphysema.  The Veteran's service treatment records are silent 
for any complaints of or reference to a respiratory disorder, and 
the Veteran himself does not allege that his respiratory symptoms 
began in service; rather he contends that they are secondary to 
his inhalation and/or ingestion of herbicides during service and 
that his respiratory distress began soon after his discharge from 
service.  However, the first post-service treatment of record 
reflecting  any respiratory complaints is in 2000, and the first 
reference to diagnosis of a chronic respiratory condition is in 
2003, approximately 35 years after the Veteran's discharge from 
service.  See Maxson, 12 Vet. App. at 453 (holding that service 
connection may be rebutted by the absence of medical treatment 
for the claimed condition for many years after service).   
Moreover, the medical treatment of record suggests that the 
Veteran's COPD and emphysema are related to his more than 40-year 
history of cigarette smoking, not to any event or circumstance of 
his military service.  Furthermore, the Veteran has not provided, 
and the record does not reflect, any medical opinion linking the 
Veteran's currently diagnosed respiratory disorder to service.

As to the Veteran's contention that his COPD and emphysema are 
attributable to his Agent Orange exposure, the Board observes 
that a veteran who, during active military, naval, or air 
service, served in the Republic of Vietnam during the Vietnam 
era, shall be presumed to have been exposed during such service 
to a herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran shall 
be presumed to have been exposed to a herbicide agent shall be 
the last date on which he or she served in the Republic of 
Vietnam during the Vietnam era.  "Service in the Republic of 
Vietnam" includes service in the waters offshore and service in 
other locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam. 38 C.F.R. § 
3.307(a)(6)(iii) (2008).  Because the Veteran's DD Form 214 
reflects his service in the Republic of Vietnam, his exposure to 
herbicides is presumed.

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall be 
service-connected if the requirements of 38 U.S.C.A. § 1116; 38 
C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record 
of such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 
C.F.R. § 3.307(d) are also satisfied: chloracne or other acneform 
diseases consistent with chloracne, Type 2 diabetes mellitus, 
Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), soft- tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), 
hairy cell leukemia and other chronic B-cell leukemias, 
Parkinson's disease, and ischemic heart disease.  38 C.F.R. § 
3.309(e).   

Moreover, in a Notice published in the Federal Register in 
December 2010 entitled "Health Outcomes Not Associated With 
Exposure to Certain Herbicide Agents;
Veterans and Agent Orange: Update 2008," the Secretary clarified 
that presumptive service connection based on herbicide exposure 
is not warranted for respiratory disorders (wheeze or asthma, 
chronic obstructive pulmonary disorder (COPD), and farmer's 
lung).  The Notice further explains the scientific basis for this 
determination, citing a report issued by the National Academy of 
Sciences. 

As the Veteran's respiratory disorders, COPD and emphysema, are 
not among the diseases for which presumptive service connection 
due to herbicide exposure is available, the Veteran is not 
entitled to service connection on this basis, as well.  

The Board specifically acknowledges its consideration of the 
Veteran's statements asserting that his COPD and emphysema are 
attributable to his herbicide exposure.  While the Board 
acknowledges its consideration of the Veteran's theory, the 
Veteran is not medically qualified to attribute his respiratory 
disorder to any event in service, and as referenced above, 
medical research has failed to suggest such a link.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992) (Lay persons are not 
medically qualified to prove a matter requiring medical 
expertise, such as an opinion as to diagnosis or medical 
causation.).  Furthermore, there are no medical opinions of 
record relating the Veteran's respiratory disorder to herbicide 
exposure (or to any event or circumstance of service), and the 
medical evidence of record suggests another etiology of the 
Veteran's COPD and emphysema, namely his long-term cigarette-
smoking habit.

As the medical evidence of record fails to suggest that the 
Veteran's developed his current respiratory disorder in service 
or for many years after service; there are no medical opinions of 
record linking the Veteran's respiratory disorder to service; and 
VA regulations do not provide a basis for awarding service 
connection for the Veteran's respiratory disorder due to his 
presumed exposure to herbicides while in service; a basis for 
granting service connection for a respiratory disorder has not 
been presented, and the Veteran's appeal of this issue is 
therefore denied.


ORDER

Service connection for a lower back disorder is denied.

Service connection for a respiratory disorder, diagnosed as COPD 
and emphysema, to include as secondary to herbicide exposure, is 
denied.


REMAND

The Board finds that further evidentiary development is warranted 
before the Veteran's service connection claims for a lower left 
extremity disorder, PTSD, bilateral hearing loss, and tinnitus 
may be adjudicated on their merits.

Turning first to the Veteran's service connection claim for a 
disorder of his lower left extremity, claimed as a residual of a 
left leg wound incurred during service in the Republic of 
Vietnam, the Veteran filed the instant service connection claim 
in July 2006, and his claim was adjudicated by a rating decision 
issued in October 2006.  The October 2006 rating decision denied 
the Veteran's claim, in part, because the Veteran's service 
treatment records failed to reflect that he had injured his left 
leg during any portion of his service, including his service in 
Vietnam.  In a November 2006 statement, the Veteran expressed his 
disagreement with the October 2006 rating decision, stating that 
his service treatment records should indeed reflect that he was 
wounded in Vietnam.  However, the subsequent statement of the 
case, issued in April 2007, failed to address the Veteran's lower 
left extremity disorder service connection claim.

No special wording is required for a NOD, and the Board finds 
that the Veteran's statement received in November 2006 was 
sufficient to voice his disagreement with the denial of his lower 
left extremity disorder service connection claim as reflected in 
the October 2006 rating decision.  As such, the Board finds that 
the Veteran's statement serves as a NOD for the issue of 
entitlement to service connection for a lower left extremity 
disorder.  See 38 C.F.R. §§ 20.201, 20.302(a).  However, the 
Veteran has not been provided with an SOC on this issue, and this 
should be accomplished.  See Manlincon v. West, 12 Vet. App. 238, 
240-41 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-
410 (1995); Archbold v. Brown, 9 Vet. App. 124, 130 (1996); 
VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  The Veteran should be 
advised that if he wishes to perfect his appeal to the Board, he 
must file a timely substantive appeal after receiving his SOC.  
See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archbold, 9 
Vet. App. at 130.

Turning next to the Veteran's service connection claim for an 
acquired psychiatric disorder to include PTSD, the Veteran's VA 
treatment of record reflect a diagnosis of depressive disorder, 
not otherwise specified, and that he was referred to a PTSD 
program by his treating VA psychologist in January 2007.  
Additionally, the Veteran reports that he has developed his 
current psychiatric disorder as the result of his experiences 
while serving as a gunner aboard a helicopter while stationed in 
the Republic of Vietnam.  While he does not identify one specific 
stressor or set of stressors that he believes resulted in his 
current psychiatric disorder, he has reported being affected by 
the death of a fellow member of his unit, and by the explosion of 
his unit's main ammunitions supply in Landing Zone English on 
June 6, 1967.  Additionally, a review of the Veteran's service 
personnel records reflects his receipt of the Air Medal.

Thus, the evidence of record suggests that the Veteran may be 
currently being treated for PTSD (as the Veteran was referred to 
a PTSD program by his treating VA psychologist in January 2007 
and the most recent VA treatment of record is dated in April 
2007) and that he is currently diagnosed with a depressive 
disorder.  Additionally, the Veteran has reported specific and 
general in-service stressful experiences, and his service 
personnel records reflect his service in Vietnam and his receipt 
of the Air Medal.  Accordingly, the Board finds that the Veteran 
should be afforded a VA examination to determine if the Veteran 
has PTSD or any other psychiatric disorder that is attributable 
to service.  Thereafter, the Veteran's claim should be 
readjudicated, to include consideration of the recently revised 
VA regulations outlining the criteria for awarding service 
connection for PTSD.

Furthermore, the Board notes that a September 2006 VA treatment 
record reflects the Veteran's report that he was voluntarily 
admitted to a mental hospital upon his return from Vietnam, 
during which he was treated with individual therapy for 
readjustment and medication.  Accordingly, the Board finds that 
the RO should request the Veteran to provide the dates and 
location of this mental health treatment, along with any release 
forms necessary to allow VA to procure these treatment records.

With regard to the Veteran's service connection claims for 
bilateral hearing loss and tinnitus, the Veteran contends that 
his current hearing loss and tinnitus are the result of his 
military noise exposure during service.  Given the nature of his 
service in an aviation unit, and his current diagnosis of 
bilateral hearing loss and tinnitus, as reflected in a May 2005 
VA audiological treatment record, the Board finds that the 
evidence of record is sufficient to trigger VA's duty to provide 
the Veteran with a VA examination and medical opinion addressing 
the potential relationship between the Veteran's diagnosed 
hearing loss and tinnitus and his military service.  

Additionally, any outstanding VA treatment records should be 
obtained and associated with the Veteran's claims file.  38 
C.F.R. § 3.159(c)(2) (2010).

Accordingly, the case is REMANDED for the following action:

1.   After completing any necessary 
development, provide a statement of the case 
to the Veteran regarding the issue of 
entitlement to service connection for a lower 
left extremity disorder, pursuant to his 
November 2006 notice of disagreement.  He 
should be advised that if it is his desire to 
have the Board consider that issue, it will 
be necessary to submit a timely substantive 
appeal with respect to it.  

2.  Obtain the Veteran's VA treatment records 
from April 2007 to the present.

3.  Request the Veteran provide the name of 
the treating facility and the dates of his 
reported psychiatric treatment upon his 
return from Vietnam, as reported in 
conjunction with a VA neuropsychological 
testing consultation in September 2006.  The 
Veteran should also be asked to complete an 
appropriate release form to allow VA to 
attempt to obtain those treatment records.

4.  Next, schedule the Veteran for an 
appropriate VA examination to determine the 
nature and etiology of any currently 
diagnosed acquired psychiatric disorder, to 
include PTSD.  

The examiner should be provided with a copy 
of the claims folder which should be 
reviewed, including the Veteran's VA 
treatment records reflecting his diagnosis of 
a depressive disorder NOS and his referral to 
a PTSD program in January 2007, as well as 
the Veteran's reported PTSD stressors.

The examiner is asked to opine whether it is 
at least as likely as not that any currently-
diagnosed acquired psychiatric disorder, to 
include PTSD, had its onset in service.  If 
PTSD is diagnosed, the examiner should 
indicate whether it is related to the 
Veteran's reported in-service stressful 
experiences, but in any case the examiner is 
asked to specifically state the stressors 
upon which any PTSD diagnosis is made.

A complete rationale should also be provided 
for any opinion expressed.  If the examiner 
determines that a medically-sound opinion 
cannot be reached, it is requested that an 
explanation as to why that is so be included.

5.  Schedule the Veteran for a VA 
audiological examination to determine whether 
the Veteran has bilateral hearing loss for VA 
purposes and tinnitus that is attributable to 
service.

After conducting any relevant audiometric 
testing and reviewing the Veteran's claims 
file, including the Veteran's in-service 
audiological evaluations, reports of 
experiencing acoustic trauma in service, and 
post-service noise exposure, the examiner 
should provide an opinion as to whether it is 
at least as likely as not (50 percent or 
greater) that any currently diagnosed 
bilateral hearing loss or tinnitus is 
attributable to service.

A complete rationale for any opinion 
expressed should also be provided.  If the 
examiner determines that a medically-sound 
opinion cannot be reached, it is requested 
that an explanation as to why that is so be 
included.  

6.  Any further development as may become 
indicated upon the completion of the 
foregoing should be accomplished, and the 
Veteran's claims re-adjudicated.  If any 
claim remains denied, provide the Veteran and 
his representative with a supplemental 
statement of the case and allow an 
appropriate time for response.  Thereafter, 
those claims should be returned to the Board 
for further review.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be 

handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2010).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


